UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2011 Date of reporting period:	December 1, 2010 — May 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Advantage Fund Semiannual report 5 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Near the midpoint of 2011, the U.S. economic recovery continues despite recent evidence that it may have hit a soft patch. Slow jobs growth, rising global commodity prices, European sovereign debt woes, civil unrest in North Africa and the Middle East, and the lingering effects of the disasters in Japan are all contributing to this economic pause. In the face of these disappointments, we remain confident in the fundamental resilience of the current economic expansion. The recent deceleration appears temporary and does not indicate a slip back toward recession. It is Putnams view that the markets will remain unsettled over the next several months as these headwinds abate and growthstrengthens. In this environment, it is also important to remember how far the economy and markets have come since the Great Recession of 2008. While the recovery is not yet self-sustaining, we believe it is slowly gathering strength and momentum. Putnams active, research-intensive investment approach offers shareholders a potential advantage in this environment, premised as it is on finding selective opportunities rather than on riding a market wave. Moreover, it is also an important time to consult with your financial advisor to ensure that your investments are aligned with your personal goals, time horizon, and risk tolerance. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking a high level of current income for investors since 1986 Unlike most types of fixed-income investments, high-yield bond performance is more dependent on the performance of the companies that issue the bonds than on interest rates. For this reason, distinguishing between opportunities and potential pitfalls requires a rigorous investment process that includes analyzing companies. With Putnam High Yield Advantage Fund, this process is highlighted by intensive research, investment diversification, and carefully timed portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The funds research team  which includes analysts who specialize by industry  visits with the management of issuing companies and analyzes each companys prospects. The team then compares this information to the bonds upside or downside potential before deciding whether it is an appropriate investment for the fund. The funds portfolio typically consists of bonds from a broad range of industries and companies. Holdings are diversified across industry sectors and among bonds with differing credit ratings. While the fund invests primarily in the bonds of U.S. companies, its diversified approach allows it to include foreign bonds as well. As the bond markets shift over time, the funds managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, when credit spreads are wide and are expected to tighten, the fund may pursue the higher income potential offered by lower-quality issues. On the other hand, when credit spreads are narrow that is, when the difference in yield between higher- and lower-rated bonds of comparable maturities is small  the fund may shift its emphasis to higher-quality high-yield bonds. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. What makes a bond high yield? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest Moodys Investors Service rating of investment-grade bonds is Baa). The lower the rating, the greater the possibility that a bonds issuer will be unable to make interest payments or repay the principal. Bond ratings 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares.  Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager Paul D. Scanlon, CFA How would you characterize the environment in the high-yield bond market during the six months ended May 31, 2011? High-yield corporate bonds were among the best-performing fixed-income categories during the period, thanks to a generally supportive economic environment, strong corporate fundamentals, and solid demand for high-yield debt. The high-yield market was somewhat choppy during March, due to the disaster in Japan, unrest in North Africa and the Middle East, and resurgent fears about sovereign debt problems in several peripheral European economies. However, as events stabilized, the market recovered and posted positive returns. In fact, the market registered positive returns in every month of the period. Low yields in other bond-market segments and the improved health of high-yield issuers drove demand for the asset class. New issuance of high-yield bonds continued to accelerate during the period and actually set a monthly record of $45.7 billion in May. Issuers continued to refinance their existing debt, seeking to reduce borrowing costs, extend maturities, and increase their financialflexibility. Lower-rated bonds generally outperformed their higher-rated counterparts. Credit fundamentals remained positive, with the number of ratings upgrades outpacing the number of downgrades by a significant margin. The overall default rate remained low, falling to 0.79% by the end of the period, which is well below the 25-year average of 4.3% and the peak rate of nearly 14% that was reached in December 2009. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 5/31/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 The fund modestly underperformed its benchmark. What factors dampened its relative return? From a sector/industry perspective, underweighting information technology, energy, and services detracted from relative results. In terms of individual holdings, an overweight position in Harry & David , a specialty retailer of gourmet fruit and food gift baskets, hurt performance, as the company filed for Chapter 11 bankruptcy in March 2011. Not holding commercial real estate finance company Capmark Financial also proved detrimental, as the company announced a reorganization plan in April and said it expects to emerge from bankruptcy later this year. Avoiding strong-performing real estate investment trust [REIT] CNL Income Properties, which invests in resort properties, also hampered performance versus thebenchmark. What industry groups and holdings helped versus the index? Favorable positioning in telecommunication services, utilities, and cable/satellite contributed the most. In telecommunication services, an overweighting in wireless carrier Sprint Nextel aided results. Despite losing market share to competitors, the company is making progress as it tries to regain favor with customers. For example, Sprint Nextel added postpaid subscribers for the first time in several years during the fourth quarter of 2010. The company has also done a good job of continuing to add new handsets and smartphones to retain and attractsubscribers. Credit qualities are shown as a percentage of net assets as of 5/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 Our investment in TRW Automotive , a leading supplier of airbags and other safety equipment, also helped the funds relative performance. Solid execution by TRWs management boosted the firms securities, as the companys strong market position allowed it to take share from weaker competitors. Rigorous cost controls also helped TRW generate record earnings and cash flow. Additional individual contributors included First Data , a provider of merchant processing services, and Dallas-based utility Energy Future Holdings . How would rising interest rates affect high-yield bonds? Rising rates are generally symptomatic of an improving economic environment, which is positive for corporations and, consequently, beneficial from a credit-risk standpoint. In addition, high-yield bonds tend to have shorter durations  or less sensitivity to interest-rate changes  than longer-maturity Treasury bonds. So, high-yield bonds are typically less influenced by interest-rate movements, and more influenced by corporate fundamentals and economic conditions. This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 5/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 What is your outlook for the high-yield market over the coming months, and how are you positioning the fund? The U.S. economy provided the fund with a positive backdrop during most of the period. However, during May, the economy appeared to be experiencing a mid-cycle slowdown. Looking ahead, while there are certain macroeconomic concerns that could potentially constrain growth, we believe the economic recovery will continue. Whats more, corporate profit growth is expected to remain strong throughout 2011. Many investors are questioning whether the performance of high-yield bonds has run its course for this market cycle. In our view, the current supportive credit environment likely will continue, and there is still value to be gained by exposure to the high-yield sector. The trauma of the financial crisis of 2008 and 2009, severe as it was, had the beneficial effect of purging the market of its least-creditworthy companies. Put differently, the bulk of todays high-yield issuers are stronger for having weathered the recession. Most of them have better balance sheets, with substantial amounts of cash and sturdier capital structures. Given this perspective, we have a favorable outlook for the coming months, believing that solid corporate fundamentals and liquid capital markets will continue to bolster supply-and-demand dynamics within the high-yield market. In our view, new issuance to finance mergers and acquisitions, tender offers, and refinancing will continue at a healthy pace, and should be met by similarly healthy demand, given the attractiveness of This chart shows how the funds credit quality has changed over the past six months. Credit qualities are shown as a percentage of net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary overtime. Credit quality includes cash bonds and cash, and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments. Rated derivatives are shown in the applicable Moodys category. Unrated derivatives are shown in the not-rated category. 8 high-yield bonds versus other asset classes. As a result, we believe defaults likely will remain below the historical average for some time. Moreover, yield spreads remain at attractive levels relative to their risk-adjusted return potential. As for the funds positioning, at the end of the period, the funds biggest overweights were in telecommunication services, consumer products, and financials. We currently plan to maintain a level of risk that is approximately in line with the market, while keeping the portfolio broadly diversified across issuers andindustries. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management, and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income and Team Leader of U.S. High Yield Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund is managed by Norm Boucher and Rob Salvin. IN THE NEWS The Federal Reserves second quantita tive easing program, dubbed QE2, came to an end on June 30. During the past several months, the Federal Reserve bought $600 billion in Treasury securities in an effort to inject money into the financial system. QE2 kicked off last fall, and was a follow-up to QE1, in which the central bank acquired more than $1 trillion in mortgage-backed securities from late 2008 through March 31, 2010. There is unlikely to be a QE3, however. In early June, Federal Reserve Bank Chairman Ben Bernanke said that while the U.S. economic recovery faces headwinds in the areas of jobs growth, high commodity prices, and a slowdown in manufacturing, the nations central bank will not embark on a third round of easing. Not surprisingly, equity investors were hoping for more stimulus money, while fixed-income investors are happy to see an end to it. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended May 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.86% 7.69% 6.96% 6.96% 7.05% 7.05% 7.57% 7.43% 7.60% 8.04% 10 years 124.78 115.79 107.83 107.83 108.69 108.69 119.43 112.29 119.53 131.45 Annual average 8.44 7.99 7.59 7.59 7.63 7.63 8.18 7.82 8.18 8.75 5 years 50.25 44.25 44.72 42.72 44.78 44.78 48.32 43.55 48.71 52.00 Annual average 8.48 7.60 7.67 7.37 7.68 7.68 8.20 7.50 8.26 8.73 3 years 32.18 26.81 29.12 26.12 29.28 29.28 31.04 26.75 31.15 32.90 Annual average 9.75 8.24 8.89 8.04 8.94 8.94 9.43 8.22 9.46 9.94 1 year 16.83 12.24 15.81 10.81 16.07 15.07 16.38 12.59 16.38 17.11 6 months 7.55 3.18 7.08 2.07 7.29 6.29 7.44 3.92 7.44 7.59 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expenses limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 5/31/11 JPMorgan Developed Lipper High Current Yield Funds High Yield Index category average* Annual average (life of fund)  7.24% 10 years 139.72% 101.57 Annual average 9.14 7.06 5 years 56.56 42.40 Annual average 9.38 7.17 3 years 40.06 29.72 Annual average 11.88 8.87 1 year 17.85 17.24 6 months 8.21 7.53 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/11, there were 515, 492, 431, 359, 236, and 26 funds, respectively, in this Lipper category.  The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares. Fund price and distribution information For the six-month period ended 5/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.229 $0.205 $0.206 $0.223 $0.223 $0.235 Capital gains       Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/10 $5.90 $6.15 $5.80 $5.78 $5.90 $6.10 $5.90 $6.08 5/31/11 6.11 6.36 6.00 5.99 6.11 6.32 6.11 6.30 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 6.87% 6.60% 6.20% 6.21% 6.68% 6.46% 6.68% 6.86% Current 30-day SEC yield 2 N/A 5.72 5.19 5.19 N/A 5.56 5.70 6.19 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.78% 7.61% 6.88% 6.88% 6.98% 6.98% 7.50% 7.36% 7.52% 7.97% 10 years 125.34 116.45 109.00 109.00 108.90 108.90 120.34 113.34 120.32 132.46 Annual average 8.46 8.03 7.65 7.65 7.64 7.64 8.22 7.87 8.22 8.80 5 years 47.56 41.67 42.33 40.34 42.09 42.09 45.92 41.22 46.03 49.60 Annual average 8.09 7.22 7.31 7.01 7.28 7.28 7.85 7.15 7.87 8.39 3 years 33.40 28.05 30.54 27.54 30.51 30.51 32.47 28.23 32.34 34.55 Annual average 10.08 8.59 9.29 8.45 9.28 9.28 9.83 8.64 9.79 10.40 1 year 14.09 9.45 13.44 8.44 13.32 12.32 14.04 10.34 13.86 14.62 6 months 4.04 0.14 3.87 1.13 3.74 2.74 4.11 0.73 3.94 4.35 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/10* 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Annualized expense ratio for the six-month period ended 5/31/11 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/2010. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2010, to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.38 $9.24 $9.25 $6.67 $6.67 $4.09 Ending value (after expenses) $1,075.50 $1,070.80 $1,072.90 $1,074.40 $1,074.40 $1,075.90 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2011, use the following calculation method. To find the value of your investment on December 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.24 $9.00 $9.00 $6.49 $6.49 $3.98 Ending value (after expenses) $1,019.75 $1,016.01 $1,016.01 $1,018.50 $1,018.50 $1,020.99 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in theclass. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2011, Putnam employees had approximately $376,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 5/31/11 (Unaudited) CORPORATE BONDS AND NOTES (88.9%)* Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $1,785,000 $1,856,400 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 1,430,000 1,358,500 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 535,000 575,125 Automotive (1.8%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 755,000 756,888 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 95,000 97,375 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 ∆ 1,030,000 1,140,724 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 2,140,000 2,134,650 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,925,000 2,252,250 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 1,380,000 1,368,346 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 415,000 418,225 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 745,000 750,664 Navistar International Corp. sr. notes 8 1/4s, 2021 2,210,000 2,425,474 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,000,000 1,504,865 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,080,000 1,204,200 Visteon Corp. 144A sr. notes 6 3/4s, 2019 1,130,000 1,096,100 Basic materials (7.9%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 1,795,000 1,855,581 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 1,900,000 2,061,500 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 680,000 618,800 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 710,000 748,163 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,310,000 1,339,474 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 350,000 379,750 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.31s, 2013 (Netherlands) 590,000 572,300 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,975,000 2,182,374 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 630,000 645,750 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 1,905,000 1,952,624 Exopack Holding Corp. 144A sr. notes 10s, 2018 1,065,000 1,065,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 2,655,000 2,820,938 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,485,000 1,568,081 17 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) $2,020,000 $2,083,124 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 745,000 800,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC (escrow) company guaranty sr. notes 8 7/8s, 2018 1,180,000 1,267,025 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,303,344 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 960,000 1,072,800 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 760,000 824,600 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,195,000 1,713,279 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $575,000 593,688 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 535,000 540,350 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 960,000 1,392,898 Lyondell Chemical Co. sr. notes 11s, 2018 $6,109,692 6,881,041 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 1,809,000 2,035,125 Momentive Performance Materials, Inc. 144A notes 9s, 2021 2,510,000 2,685,700 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 2,210,000 2,132,650 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 470,000 488,800 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,610,000 2,884,050 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,600,000 1,620,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)  F 1,905,000 2 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 810,922 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $425,000 489,813 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 635,000 740,569 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 380,000 375,250 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 175,000 257,757 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $942,000 966,728 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 935,000 1,032,005 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 2,130,000 2,332,350 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 1,835,000 1,949,688 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) 1,035,000 1,490,852 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 735,000 743,269 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 1,705,000 1,824,350 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,550,000 1,619,750 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 610,000 628,300 18 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Basic materials cont. Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.023s, 2014 $205,000 $197,313 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 657,000 712,845 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 740,000 740,000 Broadcasting (2.5%) Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 1,345,000 1,291,200 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 1,305,000 1,197,338 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 805,000 805,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 275,000 299,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 2,170,000 2,370,724 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 1,210,000 1,210,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 840,000 917,700 DISH DBS Corp. company guaranty 7 1/8s, 2016 760,000 811,300 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 1,981,525 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,350,000 1,363,500 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,740,000 1,848,750 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,745,000 1,893,325 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,385,000 1,426,550 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 35,000 37,100 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,030,000 1,225,700 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,750,000 1,859,375 Building materials (1.3%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,335,000 1,411,762 Building Materials Corp. 144A sr. notes 7s, 2020 580,000 606,100 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 615,000 627,300 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 530,000 533,975 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 450,000 453,375 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 560,000 534,100 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 985,000 1,024,400 Owens Corning, Inc. company guaranty sr. unsec. notes 9s, 2019 2,310,000 2,757,562 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 570,000 562,875 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 1,910,000 1,952,975 19 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Cable television (2.0%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 $855,000 $867,825 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 625,000 662,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,965,000 2,215,538 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 515,825 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 880,000 954,800 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 1,349,581 1,606,001 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 435,000 461,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,260,000 1,241,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,310,000 1,334,563 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 3,685,000 3,915,313 CSC Holdings LLC sr. notes 6 3/4s, 2012 146,000 151,110 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 250,000 280,000 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 735,000 772,570 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 115,000 119,456 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 390,000 423,150 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 730,000 834,025 Capital goods (4.8%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 215,000 225,750 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 425,000 421,813 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 2,435,000 2,635,887 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg)  420,000 438,900 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 130,000 192,318 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 710,096 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $410,000 433,575 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 885,000 900,488 Berry Plastics Corp. notes 9 3/4s, 2021 445,000 445,556 Berry Plastics Corp. company guaranty notes FRN 4.185s, 2014 645,000 604,688 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,350,000 1,424,250 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 645,000 668,381 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 556,481 20 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Capital goods cont. Delphi Corp. 144A sr. notes 6 1/8s, 2021 $1,050,000 $1,050,000 Exide Technologies 144A sr. notes 8 5/8s, 2018 825,000 876,563 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 575,000 586,500 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,189,000 1,307,900 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 1,890,000 2,079,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,065,000 3,955,256 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 245,000 274,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 950,000 985,625 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 990,000 1,051,875 Pregis Corp. company guaranty notes FRN 6.327s, 2013 EUR 240,000 332,233 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $945,000 937,913 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 1/2s, 2016 (Luxembourg) 780,000 834,600 Reynolds Group Issuer, Inc. 144A company guaranty unsec. sr. notes 9s, 2019 1,610,000 1,708,613 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 1,135,000 1,180,400 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 305,000 314,531 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 440,000 447,700 Ryerson Holding Corp. sr. disc. notes zero %, 2015 1,335,000 747,600 Ryerson, Inc. company guaranty sr. notes 12s, 2015 2,985,000 3,216,338 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 660,938 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,240,000 1,271,000 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 2,240,000 2,380,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,530,000 1,633,275 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 1,865,000 1,981,563 Coal (1.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 ∆ 1,045,000 1,065,900 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 ∆ 1,120,000 1,129,800 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 1,370,000 1,445,350 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,286,000 1,290,823 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 2,950,000 3,274,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,735,000 1,899,824 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 230,000 232,300 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 575,000 586,500 21 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Coal cont. Peabody Energy Corp. company guaranty 7 3/8s, 2016 $3,985,000 $4,503,050 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 161,438 Commercial and consumer services (1.8%) ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016  605,000 618,613 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 600,000 624,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 612,038 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 3,685,000 4,099,562 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,958,000 1,997,160 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 805,000 895,563 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,700,000 2,443,500 Travelport LLC company guaranty 11 7/8s, 2016 840,000 730,800 Travelport LLC company guaranty 9 7/8s, 2014 1,155,000 1,071,262 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,230,000 1,956,825 Consumer (1.1%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 605,000 662,475 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 2,255,000 2,401,575 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 370,971 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 $1,240,000 1,283,400 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,545,000 2,649,981 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 1,230,000 1,266,900 Consumer staples (7.5%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,020,000 1,144,950 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default)  F 415,457 13,295 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 365,000 400,588 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,517,406 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 1,330,000 1,366,575 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,050,000 1,119,563 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 1,880,000 1,979,874 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016  805,000 764,750 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 1,425,000 1,560,375 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)  70,821 70,644 Claires Escrow Corp. 144A sr. notes 8 7/8s, 2019 1,175,000 1,128,000 22 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $1,935,000 $2,116,406 Dave & Busters, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,730,000 1,885,700 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 1,834,574 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 365,000 393,288 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 1,405,000 1,538,475 Dole Food Co. sr. notes 13 7/8s, 2014 441,000 534,161 Dole Food Co. 144A sr. notes 8s, 2016 841,000 892,511 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,485,750 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 (In default)  1,555,000 311,000 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.311s, 2012 (In default)  800,000 164,000 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 598,500 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,450,000 2,234,439 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $585,000 684,450 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 4,350,000 4,263,000 Landrys Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 215,000 233,275 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 625,000 678,125 Libbey Glass, Inc. sr. notes 10s, 2015 832,000 906,880 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 715,000 786,500 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 1,285,000 1,346,038 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,220,000 1,302,350 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 620,000 661,850 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 1,700,000 1,755,250 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,050,000 1,141,875 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 574,225 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 780,000 783,900 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,885,000 1,729,488 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 478,931 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 995,000 1,077,088 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 815,000 841,488 Service Corporation International sr. notes 7s, 2019 660,000 698,775 Service Corporation International sr. notes 7s, 2017 205,000 223,194 23 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Consumer staples cont. Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 $2,005,000 $2,150,363 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 2,325,000 2,720,250 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019  2,056,466 2,303,242 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 1,065,000 1,190,138 Stewart Enterprises, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2019 1,125,000 1,136,250 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,510,000 1,817,663 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 620,000 640,150 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 2,480,000 2,759,000 West Corp. 144A sr. notes 7 7/8s, 2019 1,240,000 1,263,250 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 690,000 727,088 Energy (oil field) (1.4%) Complete Production Services, Inc. company guaranty 8s, 2016 1,255,000 1,320,887 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 1,550,000 1,643,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,695,000 3,916,700 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 790,000 839,375 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,285,000 1,297,850 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,845,000 2,034,113 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) ∆ 340,000 374,000 Entertainment (0.7%) AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 2,490,000 2,642,513 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 278,269 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 655,000 715,588 Cinemark USA, Inc. 144A company guaranty sr. sub. notes 7 3/8s, 2021 310,000 310,000 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 1,175,000 1,248,438 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 625,000 692,188 Financials (10.1%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 2,605,000 2,494,287 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,745,000 1,771,175 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 895,000 997,925 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 877,481 24 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $2,620,000 $2,819,774 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 821,000 808,763 Ally Financial, Inc. unsec. sub. notes 8s, 2018 905,000 993,238 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 1,235,000 1,272,245 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,900,000 2,090,000 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,130,000 1,043,056 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 405,000 415,631 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,365,000 1,387,181 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 485,000 510,463 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,040,000 1,227,200 CIT Group, Inc. sr. bonds 7s, 2017 7,914,172 7,943,850 CIT Group, Inc. sr. bonds 7s, 2016 3,402,978 3,415,739 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,715,000 1,835,050 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 765,000 826,200 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 1,425,000 1,464,188 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,494,163 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,075,000 2,043,875 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,040,000 1,040,000 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 1,065,000 1,280,663 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,085,000 1,876,500 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,665,419 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 530,699 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 575,813 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,311,450 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 545,000 506,850 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 365,000 365,456 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 222,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,362,000 1,433,505 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 300,000 408,375 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 670,000 696,800 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 195,000 194,337 25 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R $810,000 $814,050 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,825,000 2,037,156 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 400,000 411,500 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,620,000 1,717,200 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 1,645,000 1,640,888 Provident Funding Associates/Provident Funding Finance 144A sr. notes 10 1/4s, 2017 1,575,000 1,740,375 Provident Funding Associates/Provident Funding Finance 144A sr. notes 10 1/8s, 2019 790,000 817,650 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 2,245,000 2,087,850 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 3,625,000 3,697,500 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 3,450,000 3,324,938 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 605,000 618,613 SLM Corp. sr. notes Ser. MTN, 8s, 2020 865,000 953,925 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 4,310,000 4,859,525 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 3,925,000 3,728,750 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 885,000 889,425 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 815,000 819,075 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.136s, 2014 330,000 315,975 Gaming and lottery (3.0%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,664,000 1,776,320 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 1,410,000 1,462,875 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 3,682,000 3,405,850 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 435,000 448,050 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,435,000 3,864,375 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,639,000 2,619,208 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 1,145,000 1,163,606 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  1,995,000 164,588 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 2,300,000 2,426,500 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 420,131 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 451,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,045,000 2,091,013 26 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Gaming and lottery cont. Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 $885,000 $970,181 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,886,000 3,178,208 Health care (6.2%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 1,200,000 1,227,000 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 805,000 889,525 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,685,000 1,819,800 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 735,000 741,431 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 3,175,000 3,278,187 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 898,721 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,110,000 3,358,800 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 415,000 425,375 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,240,000 1,269,450 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,214,900 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 1,920,000 1,886,400 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 1,505,000 1,584,013 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 1,485,000 1,553,681 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 ∆ 335,000 374,781 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  2,163,000 2,314,410 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,205,218 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,735,000 2,919,613 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,765,000 1,844,425 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 2,640,000 2,656,500 Kindred Escrow Corp. 144A sr. notes 8 1/4s, 2019 ∆ 1,045,000 1,054,144 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,190,000 1,285,200 Select Medical Corp. company guaranty 7 5/8s, 2015 834,000 844,425 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,297,700 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  577,149 594,463 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 400,000 448,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 641,200 Tenet Healthcare Corp. sr. notes 9s, 2015 2,705,000 2,945,068 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 775,000 862,188 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 1,460,000 1,509,275 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 693,481 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 245,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 625,000 615,625 27 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 $250,000 $247,500 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 1,740,000 1,124,475 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 1,305,000 1,394,387 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 125,000 133,137 Homebuilding (1.4%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 695,000 655,038 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 850,000 800,063 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 990,000 938,025 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 2,450,000 2,407,124 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 825,000 855,938 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 995,000 917,888 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 450,000 452,250 Realogy Corp. 144A company guaranty sr. unsec. notes 11 1/2s, 2017 2,160,000 2,278,800 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,235,000 1,426,425 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 270,000 283,500 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2021 285,000 285,713 Household furniture and appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 945,000 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 1,302,000 1,461,495 Lodging/Tourism (1.2%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017  1,975,000 2,207,063 FelCor Escrow Holdings, LLC 144A sr. notes 6 3/4s, 2019 R 2,115,000 2,104,424 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 2,775,000 3,177,374 MGM Resorts International company guaranty sr. notes 9s, 2020 330,000 367,125 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 511,594 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 710,000 694,913 MGM Resorts International sr. notes 10 3/8s, 2014 260,000 300,300 Sugarhouse HSP Gaming Prop Mezz LP/Sugarhouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 595,000 612,850 Media (0.5%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 1,405,000 1,422,563 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 235,000 276,713 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 1,250,000 1,340,625 28 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Media cont. WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 $740,000 $749,250 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 380,000 394,725 Oil and gas (8.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,840,000 3,367,965 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 1,035,000 1,166,344 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 220,000 252,857 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 690,000 717,449 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 670,000 696,800 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 1,225,000 1,344,438 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 6 7/8s, 2019 365,000 366,825 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 2,285,000 2,427,813 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,140,000 1,268,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,790,000 1,870,550 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 585,000 605,475 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 237,600 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 472,000 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 580,000 582,900 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 1,277,193 957,895 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,149,950 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,570,000 1,577,850 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,130,000 3,396,050 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 371,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,364,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 838,406 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,315,000 3,331,574 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. unsec. notes 6 1/2s, 2021 860,000 856,775 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 ∆ 1,045,000 1,050,224 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 2,380,000 2,397,850 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 1,835,000 1,890,050 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 1,105,000 1,176,825 29 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Oil and gas cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $1,150,000 $1,158,625 Milagro Oil & Gas 144A notes 10 1/2s, 2016 1,580,000 1,508,900 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 309,750 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 385,650 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,294,600 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,360,000 676,600 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 3,190,000 1,571,074 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 430,000 433,225 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 65,000 65,325 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 455,000 516,425 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,985,000 2,233,125 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 379,600 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 3,149,288 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 480,000 472,800 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 596,075 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,467,400 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 675,200 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,900,000 2,123,250 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,625,000 2,697,188 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 345,000 357,075 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,449,250 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 570,000 628,425 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 715,000 731,981 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 415,000 421,484 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,344,600 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,800,000 2,273,630 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 541,000 705,092 Publishing (0.6%) Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 2,220,000 2,109,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,250,000 1,268,750 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 490,000 493,674 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 1,115,000 1,220,924 Vertis, Inc. company guaranty sr. sec. notes Ser. A, 8 1/2s, 2012  F 706,925 168,778 30 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 $700,000 $710,500 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,685,000 1,626,024 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,485,000 1,627,931 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 905,000 993,237 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 570,000 631,275 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 205,000 225,756 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 70,000 70,963 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 445,000 528,438 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,211,612 Retail (2.9%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 528,988 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,195,000 2,233,412 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 1,175,000 1,177,938 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 745,000 694,713 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,300,000 1,350,374 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,647,788 Macys Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2015 545,000 654,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,490,000 1,611,063 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,150,000 1,164,374 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 820,000 863,050 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,240,000 2,307,200 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 937,425 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,935,000 2,084,962 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 949,163 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 1,180,000 1,085,600 Toys R Us  Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 378,688 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,521,174 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,425,000 2,740,250 Technology (4.9%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 500,000 525,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 210,000 192,675 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015  480,000 499,200 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 2,070,000 2,150,212 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,600,000 1,564,000 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 1,635,000 1,751,494 31 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Technology cont. Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  $1,811,350 $1,895,124 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,905,000 1,974,056 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 1,205,000 1,262,238 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 835,000 844,394 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 455,000 501,638 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 895,000 984,500 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  1,255,960 1,314,047 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 2,645,000 2,651,612 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 735,000 747,863 First Data Corp. 144A sr. bonds 12 5/8s, 2021 4,145,000 4,507,687 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 740,000 838,050 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,515,000 1,689,225 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 3,855,000 4,433,250 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 162,169 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 78,938 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 577,800 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 899,000 885,514 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 2,960,000 3,418,800 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 1,175,000 1,236,688 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,817,000 1,889,680 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 875,000 907,813 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 485,000 541,381 Telecommunications (7.3%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,520,000 2,756,250 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,570,000 1,713,263 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 455,000 449,313 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 607,050 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 1,045,250 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,645,000 1,727,250 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 ∆ 1,050,000 1,061,813 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 ∆ 1,890,000 1,932,524 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 185,000 196,100 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 1,775,000 1,797,188 32 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Telecommunications cont. Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  $5,146,093 $5,577,077 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,418,200 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  1,130,000 1,224,638 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 1,779,000 1,832,370 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,094,513 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 3,125,000 3,363,281 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 675,000 673,313 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 645,000 649,031 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,475,000 1,692,563 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 1,330,000 1,411,463 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 915,000 992,775 PAETEC Holding Corp. 144A sr. unsec. notes 9 7/8s, 2018 2,320,000 2,488,200 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 745,000 820,431 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,365,000 1,482,731 Sprint Capital Corp. company guaranty 6 7/8s, 2028 4,065,000 3,943,050 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 4,315,000 4,865,162 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,355,000 1,378,713 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 2,370,000 2,518,124 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,400,000 1,627,500 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 150,000 256,682 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy)  $932,040 1,153,400 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 551,081 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 795,000 872,513 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,890,000 2,067,187 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,145,000 1,239,463 Telephone (0.6%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,630,000 3,593,700 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 995,000 1,057,187 33 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Textiles (0.4%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $1,110,000 $1,090,575 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,063,300 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 1,183,237 Tire and rubber (%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 232,000 262,740 Transportation (0.7%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,265,000 2,423,550 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 1,880,000 2,086,800 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,685,000 1,638,663 Utilities and power (4.3%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 562,900 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,855,000 2,005,718 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 655,000 669,738 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,340,000 1,417,050 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,467,000 2,565,680 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,430,000 1,629,137 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 4,165,000 3,040,450 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 685,163 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 530,000 543,250 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 838,350 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 37,238 El Paso Corp. sr. unsec. notes 7s, 2017 750,000 869,542 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 854,813 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 1,009,878 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 560,000 606,288 Energy Future/Energy Intermediate Holdings Finance Co., LLC sr. notes 10s, 2020 835,000 908,194 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,995,000 2,174,550 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 1,245,000 1,269,900 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,475,000 2,604,937 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 399,950 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 258,175 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 4,195,000 4,200,243 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 975,607 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 190,000 195,325 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 275,000 312,125 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 355,509 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016  2,515,927 1,798,887 34 CORPORATE BONDS AND NOTES (88.9%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty notes 15s, 2021 $1,660,000 $1,444,200 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,130,000 1,144,125 Total corporate bonds and notes (cost $696,450,363) SENIOR LOANS (5.6%)* c Principal amount Value Basic materials (0.5%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $425,000 $427,391 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 625,000 623,438 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 971,460 1,003,033 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 973,963 1,005,616 Styron Corp. bank term loan FRN 6s, 2017 930,000 934,982 Broadcasting (0.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.861s, 2016 2,051,361 1,792,947 Univision Communications, Inc. bank term loan FRN 4.461s, 2017 1,725,281 1,667,282 Building materials (%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 405,000 406,013 Capital goods (0.1%) Pinafore, LLC bank term loan FRN Ser. B1, 4 1/4s, 2016 442,870 443,885 Commercial and consumer services (0.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 433,913 440,286 Compucom Systems, Inc. bank term loan FRN 3.72s, 2014 506,519 493,856 Consumer cyclicals (1.4%) Advantage Sales & Marketing, LLC bank term loan FRN 9 1/4s, 2018 185,000 188,700 Caesars Entertainment Corp. bank term loan FRN Ser. B, 9.261s, 2017 500,000 503,125 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 2,210,000 2,239,835 Ceasars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 488,813 518,141 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 222,667 196,596 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 1,285,000 1,282,017 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.2s, 2014 650,300 244,513 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.2s, 2014 242,649 91,236 Golden Nugget, Inc. bank term loan FRN 2.217s, 2014  425,314 372,150 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.22s, 2014  747,052 653,670 Goodman Global, Inc. bank term loan FRN 9s, 2017 570,000 586,958 35 SENIOR LOANS (5.6%)* c cont. Principal amount Value Consumer cyclicals cont. KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 $500,000 $501,500 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,130,000 1,122,466 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 380,000 372,321 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,770,584 1,782,978 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  1,239,169 837,678 Consumer staples (0.6%) Claires Stores, Inc. bank term loan FRN 3.051s, 2014 1,862,072 1,714,398 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 970,000 969,691 Huish Detergents, Inc. bank term loan FRN 4.47s, 2014 455,000 431,397 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,725,000 1,727,155 Rite-Aid Corp. bank term loan FRN Ser. B, 1.959s, 2014 113,423 108,602 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 1,076,471 1,077,239 Frac Tech International, LLC bank term loan FRN Ser. DD, 6 1/4s, 2016 U 143,529 143,632 Financials (0.5%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 1,210,000 1,208,110 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 615,333 616,487 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 797,850 797,850 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,265,000 1,274,261 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.791s, 2017 423,476 425,152 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.249s, 2015 760,000 707,180 Health care (0.5%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,658,250 1,662,396 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 860,000 866,629 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 1,890,000 1,891,418 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 2,600,000 2,756,000 Publishing (0.1%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.46s, 2014 886,630 825,536 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 433,913 433,696 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.755s, 2017 527,581 513,438 36 SENIOR LOANS (5.6%)* c cont. Principal amount Value Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 $265,000 $280,900 Utilities and power (0.6%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.738s, 2017 5,958,299 4,701,098 Total senior loans (cost $47,060,989) CONVERTIBLE BONDS AND NOTES (1.6%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $191,000 $198,401 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 1,070,000 1,205,088 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,157,000 1,164,231 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 490,000 743,269 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 1,273,860 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,000,000 996,250 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 1,545,000 1,502,513 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 773,000 946,925 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,250,000 1,325,000 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 825,000 1,686,094 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 665,000 1,272,644 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 694,000 1,079,170 Total convertible bonds and notes (cost $10,554,858) ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) F g $3,901,050 $1,413,070 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 6,684,836 1,831,358 Total asset-backed securities (cost $2,040,547) SHORT-TERM INVESTMENTS (1.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.07% e 13,721,473 $13,721,473 SSgA Prime Money Market Fund 0.09% i P 140,000 140,000 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.20%, August 25, 2011 $140,000 139,920 U.S. Treasury Bills for an effective yield of 0.23%, July 28, 2011 200,000 199,927 Total short-term investments (cost $14,201,337) TOTAL INVESTMENTS Total investments (cost $770,308,094) 37 Key to holdings currency abbreviations EUR Euro Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from December 1, 2010 through May 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $824,345,804.  Non-income-producing security.  Income may be received in cash or additional securities at the discretion of the issuer. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reportingperiod. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 8). At the close of the reporting period, the fund maintained liquid assets totaling $416,985 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 38 FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $15,591,274) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 6/15/11 $515,929 $526,332 $10,403 Euro Sell 6/15/11 2,252,963 2,334,407 81,444 Barclays Bank PLC Euro Sell 6/15/11 1,111,103 1,151,285 40,182 Citibank, N.A. Euro Buy 6/15/11 671,893 695,930 (24,037) Credit Suisse AG Euro Sell 6/15/11 2,671,045 2,765,560 94,515 Deutsche Bank AG Euro Buy 6/15/11 59,213 61,326 (2,113) Goldman Sachs International Euro Sell 6/15/11 1,596,735 1,654,035 57,300 HSBC Bank USA, National Association Euro Sell 6/15/11 361,745 374,718 12,973 JPMorgan Chase Bank, N.A. Euro Sell 6/15/11 876,695 907,357 30,662 Royal Bank of Scotland PLC (The) Euro Buy 6/15/11 281,836 291,746 (9,910) State Street Bank and Trust Co. Euro Sell 6/15/11 2,459,776 2,474,464 14,688 UBS AG Euro Sell 6/15/11 1,515,389 1,568,731 53,342 Westpac Banking Corp. Canadian Dollar Buy 6/15/11 556,172 567,452 (11,280) Euro Sell 6/15/11 210,407 217,931 7,524 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $ $3,244,428 Convertible bonds and notes  13,393,445  Corporate bonds and notes  731,739,455 1,067,589 Senior loans  45,864,878  Short-term investments 13,861,473 339,847  Totals by level 39 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $355,693 $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 40 Statement of assets and liabilities 5/31/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $756,586,621) $795,789,642 Affiliated issuers (identified cost $13,721,473) (Note 6) 13,721,473 Cash 5,894,884 Interest and other receivables 15,612,543 Receivable for shares of the fund sold 891,307 Receivable for investments sold 5,723,090 Receivable for sales of delayed delivery securities (Notes 1, 7 and 8) 613,842 Unrealized appreciation on forward currency contracts (Note 1) 403,033 Total assets LIABILITIES Payable for investments purchased 3,655,944 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 8,144,979 Payable for shares of the fund repurchased 1,123,050 Payable for compensation of Manager (Note 2) 400,827 Payable for investor servicing fees (Note 2) 101,523 Payable for custodian fees (Note 2) 12,167 Payable for Trustee compensation and expenses (Note 2) 223,802 Payable for administrative services (Note 2) 4,567 Payable for distribution fees (Note 2) 315,269 Unrealized depreciation on forward currency contracts (Note 1) 47,340 Collateral on certain derivative contracts, at value (Note 1) 140,000 Other accrued expenses 134,542 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 9) $1,052,636,785 Undistributed net investment income (Note 1) 4,728,841 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (272,582,413) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 39,562,591 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 41 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($527,827,688 divided by 86,380,427 shares) $6.11 Offering price per class A share (100/96.00 of $6.11)* $6.36 Net asset value and offering price per class B share ($7,436,779 divided by 1,239,120 shares)** $6.00 Net asset value and offering price per class C share ($8,774,844 divided by 1,465,906 shares)** $5.99 Net asset value and redemption price per class M share ($157,140,816 divided by 25,710,585 shares) $6.11 Offering price per class M share (100/96.75 of $6.11)*** $6.32 Net asset value, offering price and redemption price per class R share ($16,457,189 divided by 2,693,064 shares) $6.11 Net asset value, offering price and redemption price per class Y share ($106,708,488 divided by 16,926,791 shares) $6.30 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 42 Statement of operations Six months ended 5/31/11 (Unaudited) INVESTMENT INCOME Interest (including interest income of $7,362 from investments in affiliated issuers) (Note 6) $34,497,996 Dividends 27 Total investment income EXPENSES Compensation of Manager (Note 2) 2,354,373 Investor servicing fees (Note 2) 621,621 Custodian fees (Note 2) 13,455 Trustee compensation and expenses (Note 2) 43,578 Administrative services (Note 2) 13,463 Distribution fees  Class A (Note 2) 662,714 Distribution fees  Class B (Note 2) 37,987 Distribution fees  Class C (Note 2) 46,168 Distribution fees  Class M (Note 2) 407,774 Distribution fees  Class R (Note 2) 35,334 Other 227,662 Total expenses Expense reduction (Note 2) (3,373) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 17,707,509 Net realized loss on foreign currency transactions (Note 1) (692,125) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (423,840) Net unrealized appreciation of investments during the period 13,564,274 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 43 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 5/31/11* Year ended 11/30/10 Operations: Net investment income $30,037,267 $60,038,389 Net realized gain on investments and foreign currency transactions 17,015,384 23,470,033 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 13,140,434 19,530,821 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (20,183,170) (37,424,414) Class B (260,213) (525,453) Class C (319,978) (604,759) Class M (6,019,970) (12,160,237) Class R (511,675) (560,409) Class Y (3,863,520) (5,600,967) Increase in capital from settlement payments (Note 9) 6,034  Redemption fees (Note 1) 8,208 47,162 Increase (decrease) from capital share transactions (Note 4) (29,588,861) 30,559,597 Total increase (decrease) in net assets NET ASSETS Beginning of period 824,885,864 748,116,101 End of period (including undistributed net investment income of $4,728,841 and $5,850,100, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 44 This page left blank intentionally. 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A May 31, 2011** .22 .22 (.23)   b,g 7.55 * .52* 3.64* 36* November 30, 2010 .44 .32 (.42)   1.05 e 7.66 e 71 November 30, 2009 .40 1.55 (.44)   1.13 e 8.13 e 59 November 30, 2008 .42 (1.97) (.45)   1.10 e 7.63 e 34 November 30, 2007 .44 (.16) (.45)   1.08 e 7.04 e 48 November 30, 2006 .45 f .22 (.42)   1.04 e,f 7.41 e,f 46 Class B May 31, 2011** .20 .21 (.21)   b,g 7.08 * .89* 3.27* 36* November 30, 2010 .39 .32 (.38)   1.80 e 6.93 e 71 November 30, 2009 .35 1.54 (.41)   1.88 e 7.41 e 59 November 30, 2008 .38 (1.94) (.41)   1.85 e 6.86 e 34 November 30, 2007 .39 (.17) (.40)   1.83 e 6.29 e 48 November 30, 2006 .39 f .23 (.37)   1.79 e,f 6.69 e,f 46 Class C May 31, 2011** .19 .23 (.21)   b,g 7.29 * .89* 3.27* 36* November 30, 2010 .39 .31 (.38)   1.80 e 6.92 e 71 November 30, 2009 .35 1.54 (.41)   1.88 e 7.16 e 59 November 30, 2008 .37 (1.93) (.41)   1.85 e 6.78 e 34 November 30, 2007 .26 (.33) (.25)   (1.11) * 1.23* e 4.29* e 48 Class M May 31, 2011** .22 .21 (.22)   b,g 7.44 * .64* 3.52* 36* November 30, 2010 .43 .31 (.41)   1.30 e 7.42 e 71 November 30, 2009 .39 1.56 (.43)   1.38 e 7.97 e 59 November 30, 2008 .41 (1.97) (.44)   1.35 e 7.36 e 34 November 30, 2007 .42 (.17) (.43)   1.33 e 6.79 e 48 November 30, 2006 .43 f .23 (.41)   1.29 e,f 7.17 e,f 46 Class R May 31, 2011** .21 .22 (.22)   b,g 7.44 * .64* 3.51* 36* November 30, 2010 .43 .32 (.41)   1.30 e 7.34 e 71 November 30, 2009 .38 1.56 (.43)   1.38 e 7.63 e 59 November 30, 2008 .41 (1.97) (.44)   1.35 e 8.31 e 34 November 30, 2007 .29 (.32) (.27)   (.57) * 1 .89* e 4.62* e 48 Class Y May 31, 2011** .24 .22 (.24)   b,g 7.59 * .39* 3.77* 36* November 30, 2010 .47 .33 (.43)   .80 e 7.87 e 71 November 30, 2009 .43 1.58 (.45)   .88 e 8.35 e 59 November 30, 2008 .45 (2.03) (.46)   .85 e 7.94 e 34 November 30, 2007 .47 (.17) (.46)   .83 e 7.27 e 48 November 30, 2006 .47 f .23 (.43)   .79 e,f 7.63 e,f 46 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 46 47 Financial highlights (Continued) * Not annualized ** Unaudited.  For the period March 30, 2007 (commencement of operations) to November 30, 2007. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to November 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets November 30, 2010 0.01% November 30, 2009 0.09 November 30, 2008 0.02 November 30, 2007 <0.01 November 30, 2006 <0.01 f Reflects a non-recurring accrual related to a reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended November 30, 2006. g Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 18, 2011 (Note 9). The accompanying notes are an integral part of these financial statements. 48 Notes to financial statements 5/31/11 (Unaudited) Note 1: Significant accounting policies Putnam High Yield Advantage Fund (the fund) is a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income primarily through a diversified portfolio of higher yielding, lower rated bonds that may have a higher rate of default. Capital growth is a secondary objective when consistent with the objective of high current income. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to allinvestors. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. Effective August 2, 2010, this redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from December 1, 2010 through May 31, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 49 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are 50 unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $149,970 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $39,816 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 51 At November 30, 2010, the fund had a capital loss carryover of $289,509,655 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $104,325,628 November 30, 2011 95,929,758 November 30, 2012 8,720,272 November 30, 2014 21,153,748 November 30, 2016 59,380,249 November 30, 2017 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $770,396,236, resulting in gross unrealized appreciation and depreciation of $51,680,799 and $12,565,920, respectively, or net unrealized appreciation of $39,114,879. I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. 52 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $3,373 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $458, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $22,107 and $363 from the sale of class A and class M shares, respectively, and received $8,143 and $201 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $45 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $286,077,196 and $312,252,550, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 53 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/11 Year ended 11/30/10 Class A Shares Amount Shares Amount Shares sold 10,281,565 $62,198,307 27,873,455 $160,278,466 Shares issued in connection with reinvestment of distributions 2,776,055 16,760,344 5,314,861 30,678,210 13,057,620 78,958,651 33,188,316 190,956,676 Shares repurchased (17,353,915) (104,818,305) (28,675,629) (164,877,506) Net increase (decrease) Six months ended 5/31/11 Year ended 11/30/10 Class B Shares Amount Shares Amount Shares sold 229,192 $1,365,647 380,271 $2,177,101 Shares issued in connection with reinvestment of distributions 27,768 164,657 57,500 326,017 256,960 1,530,304 437,771 2,503,118 Shares repurchased (314,980) (1,880,676) (792,324) (4,483,156) Net decrease Six months ended 5/31/11 Year ended 11/30/10 Class C Shares Amount Shares Amount Shares sold 204,005 $1,211,157 540,341 $3,104,055 Shares issued in connection with reinvestment of distributions 41,839 247,513 84,808 479,741 245,844 1,458,670 625,149 3,583,796 Shares repurchased (416,088) (2,476,952) (824,678) (4,645,076) Net decrease Six months ended 5/31/11 Year ended 11/30/10 Class M Shares Amount Shares Amount Shares sold 95,390 $577,633 551,808 $3,182,572 Shares issued in connection with reinvestment of distributions 25,440 153,651 48,731 281,540 120,830 731,284 600,539 3,464,112 Shares repurchased (2,296,827) (13,958,155) (4,796,623) (27,688,079) Net decrease Six months ended 5/31/11 Year ended 11/30/10 Class R Shares Amount Shares Amount Shares sold 1,268,923 $7,696,767 1,758,600 $10,154,279 Shares issued in connection with reinvestment of distributions 84,337 510,032 95,831 555,232 1,353,260 8,206,799 1,854,431 10,709,511 Shares repurchased (538,069) (3,266,692) (826,199) (4,756,957) Net increase 54 Six months ended 5/31/11 Year ended 11/30/10 Class Y Shares Amount Shares Amount Shares sold 3,182,576 $19,940,772 6,763,327 $40,267,309 Shares issued in connection with reinvestment of distributions 491,498 3,060,660 804,548 4,785,491 3,674,074 23,001,432 7,567,875 45,052,800 Shares repurchased (2,724,682) (17,075,221) (3,260,677) (19,259,642) Net increase At the close of the period, a shareholder of record owned 6.3% of the outstanding shares of the fund. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $403,033 Payables $47,340 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(693,618) $(693,618) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(436,356) $(436,356) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $7,362 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $110,057,514 and $118,323,812, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by 55 assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $143,529, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Frac Tech International, LLC $143,529 Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $6,034 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of thesematters. Note 10: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 56 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 57 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Multi-Cap Growth Fund Putnam Convertible Income-Growth Trust Prior to September 1, 2010, the fund was known as Equity Income Fund Putnam New Opportunities Fund George Putnam Balanced Fund Small Cap Growth Fund Prior to September 30, 2010, the fund was known as Voyager Fund The George Putnam Fund of Boston The Putnam Fund for Growth and Income Blend International Value Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Tax-free income Asset Allocation AMT-Free Municipal Fund Putnam Asset Allocation Funds  portfolios Tax Exempt Income Fund with allocations to stocks, bonds, and Tax Exempt Money Market Fund* money market instruments that are adjusted Tax-Free High Yield Fund dynamically within specified ranges as market conditions change. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady Funds  portfolios Absolute Return 300 Fund with automatically adjusting allocations to Absolute Return 500 Fund stocks, bonds, and money market instruments, Absolute Return 700 Fund becoming more conservative over time. Global Sector The 9 funds: Global Consumer Fund Putnam RetirementReady 2055 Fund Global Energy Fund Putnam RetirementReady 2050 Fund Global Financials Fund Putnam RetirementReady 2045 Fund Global Health Care Fund Putnam RetirementReady 2040 Fund Global Industrials Fund Putnam RetirementReady 2035 Fund Global Natural Resources Fund Putnam RetirementReady 2030 Fund Global Sector Fund Putnam RetirementReady 2025 Fund Global Technology Fund Putnam RetirementReady 2020 Fund Global Telecommunications Fund Putnam RetirementReady 2015 Fund Global Utilities Fund Putnam Retirement Income Lifestyle Funds  portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Putnam Retirement Income Lifestyle 1 Prior to June 16, 2011, the fund was known as Putnam RetirementReady Maturity Fund Putnam Retirement Income Lifestyle 2 Putnam Retirement Income Lifestyle 3 Prior to June 16, 2011, the fund was known as Putnam Income Strategies Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Robert T. Burns Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow This report is for the information of shareholders of Putnam High Yield Advantage Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Advantage Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2011
